 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON LAMONT STRIBLING,                             No. 2:17-cv-2009-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    LEWIS,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 25, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the pleadings and the record

26   as relevant to the pending motion, the court finds the findings and recommendations to be

27   supported by the record and by proper analysis.

28   /////
                                                          1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 25, 2019, are adopted in full;
 3         2. Defendant’s motion for summary judgment (ECF No. 26) is GRANTED;
 4         3. This action is DISMISSED without prejudice; and
 5         4. The Clerk of Court is directed to close this case.
 6   DATED: September 27, 2019.
 7

 8
                                                   UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
